DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on September 27, 2017. It is noted, however, that applicant has not filed a certified copy of the 10 2017 122 413.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 4/27/2020 and 9/27/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuss et al., (WO2010133678A1), of record.
With respect to Claim 1, Reuss et al., disclose an apparatus (2, Figure 1) for selectively shaping phase fronts of a first light beam (7, Figure 1) that is incident along an optical axis (dotted line, Figure 1) and that has a first linear input polarization direction (right hand side of Figure 1) running orthogonal to the optical axis, wherein the apparatus comprises - at least three different partial areas (see page 11, lines 7-13 ) that follow to one another (see Figure 1) in a direction around the optical axis, and - birefringent optical 
With respect to Claim 2, Reuss et al., further disclose wherein a total number of the different partial areas is at least four (see Figure 1).
With respect to Claim 3, Reuss et al., further disclose wherein a total number of the different partial areas is at least six (see Figure 1; see also page 11, lines 7-13).
With respect to Claim 4, Reuss et al., further disclose wherein the different partial areas each have a portion that is circle segment-shaped (see Figure 1; see also page 11, lines 7-13) in a projection along the optical axis and that adjoins a circle segment- shaped 
With respect to Claim 5, Reuss et al., further disclose wherein the circle segment-shaped portions of the different partial areas extend over same angles around the optical axis (see Figure 1; see also lines 23-27, Page 10).
With respect to Claim 7, Reuss et al., further disclose wherein effective crystal axes of the birefringent material are aligned parallel to each other (see Figures 2 and 2a) in all of the different partial areas that differently delay the phase of the first light beam as compared to the phase of the second light beam (see page 15, lines 1-5).
With respect to Claim 16, Reuss et al., further disclose wherein all of the different partial areas are made of a same birefringent material (Page 4, lines 6-11)
With respect to Claim 17, Reuss et al., further disclose wherein the apparatus has same extensions along the optical axis in all of the different partial areas (see Figure 1).
With respect to Claim 20, Reuss et al., further disclose a use of the apparatus of claim 1 in a common beam path of the first light beam (7, Figure 1) and the second light beam (8, Figure 1), - wherein the first light beam (7, Figure 1) includes fluorescence inhibition light (fluorescence light, Page 9, line 10) and the second light beam includes fluorescence excitation light (fluorescence light, Page 9, line 10), and - wherein the phase fronts of the first light beam (7, Figure 1) are shaped selectively such that, in together focusing the first light beam (7, Figure 1) and the second light beam (8, Figure 1) in a sample (Figure 5; see also Page 5, line 3), an intensity distribution (Left side of Figure 3 shows focal intensity distributions) of the fluorescence inhibition light having a local intensity minimum (Page 6, lines 4-8) surrounded by intensity maxima (Page 6, lines 15-.

Allowable Subject Matter
Claims 6, 8-15, 18, and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 6, though Reuss et al., (WO2010133678A1), of record, disclose “the apparatus of claim 1,” Reuss et al., fails to teach or suggest the aforementioned combination further comprising “wherein, with a total number n of the different partial areas, the extent of the delay of the phases of the first light beam increases by 2π/n from partial area to partial area.”
With respect to Claim 8 though Reuss et al., (WO2010133678A1), of record, disclose “the apparatus of claim 1,” Reuss et al., fails to teach or suggest the aforementioned combination further comprising “wherein each of the different partial areas is made as a plate segment of a segmented phase plate.”
With respect to Claim 9, though Reuss et al., (WO2010133678A1), of record, disclose “the apparatus of claim 1,” Reuss et al., fails to teach or suggest the aforementioned combination further comprising “wherein at least two plate segments of at least two stacked segmented phase plates follow to each other along the optical axis in each of the different partial areas
With respect to claims 10-14, this claim depends on claim 9 and are allowable at least for the reasons stated supra.
With respect to Claim 15, though Reuss et al., (WO2010133678A1), of record, disclose “the apparatus of claim 1,” Reuss et al., fails to teach or suggest the aforementioned combination further comprising “wherein one of the different partial areas equally delays the first phase of the first light beam and the phase of the second light beam, wherein an optical crystal axis of the birefringent optical material is aligned with the optical axis in the one of the different partial areas that equally delays the first phase of the first light beam and the phase of the second light beam.”
With respect to Claim 18, though Reuss et al., (WO2010133678A1), of record, disclose “the apparatus of claim 1,” Reuss et al., fails to teach or suggest the aforementioned combination further comprising “wherein a polarization rotator that is transferable between a first and a second state is arranged upstream of the different partial areas on the optical axis, wherein the polarization rotator, in its first state, alters a polarization of an input light beam in the first linear input polarization direction of the first light beam, and wherein the polarization rotator, in its second state, alters the polarization of the input light beam in the second linear input polarization direction of the second light beam.”
With respect to claim 19, this claim depends on claim 18 and is allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tamara Y. Washington/Patent Examiner, Art Unit 2872   

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872